Citation Nr: 0013618	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-01 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $10,205.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to June 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 decision by 
the Committee on Waivers and Compromises (Committee) of the 
Roanoke, Virginia RO, which denied the appellant's request 
for waiver of recovery of an overpayment of pension benefits 
in the amount of $10,205 on the basis that recovery would not 
be against equity and good conscience.


REMAND

The overpayment in this case was created as a result of the 
fact that the veteran was paid pension benefits on the basis 
that his countable income did not exceed the maximum annual 
limit when the unearned income of the veteran and his wife 
was discovered to be greater than what the RO had been led to 
believe.  The overpayment was created by a July 1998 RO 
letter that retroactively reduced the veteran's pension 
benefits following an income verification match (IVM).  The 
IVM revealed that the veteran and his wife had unreported 
unearned income in 1995.  By decision in September 1998, the 
Committee on Waivers and Compromises denied the appellant's 
claim for waiver of recovery of the overpayment of $10, 205 
on the basis that recovery would not be against equity and 
good conscience.

VA has a duty to assist the appellant in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board notes that the unearned income of the veteran and 
his wife that created the present overpayment was derived by 
the RO through an IVM.  If the IVM folder is still available, 
the RO should forward it to the Board along with the claims 
folder.

Also, the Board concludes that further development of the 
evidence regarding the creation of the overpayment is in 
order.  It is not apparent from the record how the RO arrived 
at the $10,205 overpayment.  Furthermore, the record shows 
that the veteran had previously been charged with 
overpayments of pension benefits of $2,978 in May 1996 and 
$413 in February 1998, and it is not known if these 
overpayments were recovered in full or attached to the 
current overpayment.  The determination of the proper 
creation of the overpayment is relevant to the veteran's 
request for waiver of that overpayment.  The RO should 
conduct an audit which would reveal precisely the period of 
the overpayment, what income was considered in calculating 
the veteran's countable income in order to derive the amount 
of the veteran's VA benefits, and what benefit amounts were 
due and paid to the veteran.

Finally, the record shows that the veteran most recently 
submitted a financial status report in 1998.  It would be 
useful to obtain a current financial status report to 
determine how the veteran's circumstances have changed since 
1998.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should prepare an audit of the 
veteran's pension account, setting forth 
the period of the overpayment at issue, 
the amounts due and paid to the veteran, 
the amounts of income considered in 
determining pension entitlement, and the 
medical expenses used to reduce countable 
income.  Once compiled, the audit report 
must be associated with the claims 
folder, and a copy must be sent to the 
veteran.  

2.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.  

3.  Thereafter, the claim should be 
reviewed by the RO.  If the claim 
continues to be denied, the RO should 
provide the veteran with a supplemental 
statement of the case (SSOC) which 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

4.  If the decision remains adverse to 
the veteran, the RO should then forward 
to the Board the veteran's Income 
Verification Match (IVM) folder along 
with the claims folder.  If for some 
reason the IVM folder is unavailable, the 
RO should so state that fact and the 
reason therefor for the record.  The RO's 
attention is directed to VA General 
Counsel's Opinion, dated November 14, 
1995, VAOPGCADV 29-95, for the authority 
of the Board to review the folder and for 
guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



